Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance
The instant invention is neither anticipated nor rendered obvious by the prior art because a device is not shown having a tool at least two warning interval at least two warning intervals formed by the comparison value of at least two different numerical ranges; a warning assembly having a primary warning unit and at least one secondary warning unit, the primary warning unit having at least two luminescent colors, the secondary warning unit having at least two illuminators which shows multiple combinations being compared in the these specific sequences. This is regard in to claim 1. 
The instant invention is neither anticipated nor rendered obvious by the prior art because a device is not shown having a tool at least two warning intervals for indicating the comparison values of at least two different numerical ranges; a warning assembly providing a warning in each warning interval by the primary unit together with the secondary warning unit with multiple variables being compared in these specific sequences. . This is regard in to claim 11.
One of the closest Applications 16/703,340 Pub No. 2020/0180127A1 is the continuation which has a date that is after the instant application 16/656683 Pub. No. 2020/0180126 A1 Therefore this is not Prior Art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        March 31, 2022